Citation Nr: 0739954	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  01-08 419A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether a February 24, 1956 decision, in which the Board of 
Veterans' Appeals (BVA or Board) denied service connection 
for defective hearing, should be revised on the basis of 
clear and unmistakable error (CUE).


REPRESENTATION

Veteran represented by:  Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 





INTRODUCTION

The veteran had active service from December 1950 to February 
1951.  In a written statement received at the Board in 
February 2002, the veteran's representative submitted a claim 
on the veteran's behalf alleging CUE in a February 24, 1956 
Board decision.

The Board denied the veteran's CUE claim in a decision dated 
in July 2002.  The veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In August 2006 and September 2006, respectively, 
the Court issued a memorandum decision and judgment order 
pertaining to the veteran's motion.  In its decision, the 
Court vacated the Board's July 2002 decision as to its denial 
of CUE in the 1956 Board decision and remanded the matter for 
a determination as to whether the presumption of soundness 
has been rebutted in this case.  The appeal was then returned 
to the Board for further review.  The veteran's 
representative submitted additional argument in November 
2007.  


FINDINGS OF FACT

1.  In a decision dated February 24, 1956, the Board denied 
entitlement to service connection for defective hearing.

2.  The veteran clearly and unmistakably entered service with 
defective hearing that worsened during service as a result of 
the natural progression of a hearing disorder.   

3.  The correct facts, as they were known at that time, were 
before the Board on February 24, 1956, and on that date, the 
Board correctly applied the statutory and regulatory 
provisions in existence at that time such that the outcome of 
the claim would not have been manifestly different but for 
the error.




CONCLUSION OF LAW

The February 24, 1956 decision, in which the Board denied 
service connection for defective hearing, was not clearly and 
unmistakably erroneous. 38 U.S.C.A. § 7111 (West 2002 & Supp. 
2006); 38 U.S.C.A. § 310 (1956); 38 C.F.R. §§ 20.1400, 
20.1403; 20.1404, 20.1409 (2007); 38 C.F.R. §§ 3.63, 3.77 
(1956).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  VCAA

As an initial matter with respect to whether the VA has met 
the notice and duty to assist provisions under the Veterans 
Claims Assistance Act (VCAA), the VCAA and its implementing 
regulations do not expressly indicate whether such provisions 
apply to motions alleging CUE in prior final decisions of the 
Board.  However, the Court has held that, "as a matter of 
law, the VCAA is inapplicable to CUE claims." Sorakubo v. 
Principi, 16 Vet. App. 120, 122 (2002), citing Livesay v. 
Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the 
duties specified in the VCAA are not applicable to 
allegations of CUE in a prior Board decision).  Thus, given 
the nature of a motion to revise an earlier decision based 
upon CUE, no notification as to additional evidentiary 
development of the record is at issue, since the evaluation 
of such a motion is based upon the record as it was 
constituted at the time of the decision as to which revision 
is sought.

B.  Law and Analysis 

The veteran claims that the Board's February 24, 1956 
decision involves CUE.  Under 38 U.S.C.A. § 7111 (West 2002 & 
Supp. 2006), the Board has been granted the authority to 
revise a prior Board decision on the grounds of CUE.  A claim 
in which review is requested based on CUE in a Board decision 
may be filed at any time after the underlying decision is 
rendered.  Pursuant to VAOPGCPREC 1-98 (Jan. 13, 1998), the 
Board's authority applies to any claim pending on or filed 
after November 21, 1997, the date of enactment of the 
statute. 38 C.F.R. § 20.1400 (2007).  A request for revision 
of a Board decision based on CUE may be instituted by the 
Board on its own motion or upon the request of the claimant. 
38 U.S.C.A. 
§ 7111 (West 2002); 38 C.F.R. § 20.1400 (2007).

CUE is defined as:

a very specific and rare kind of error.  
It is the kind of error, of fact or law, 
that when called to the attention of 
later reviewers compels the conclusion, 
to which reasonable minds could not 
differ, that the result would have been 
manifestly different but for the error.  
Generally, either the correct facts, as 
they were known at the time, were not 
before the Board, or the statutory and 
regulatory provisions extant at the time 
were incorrectly applied.

38 C.F.R. § 20.1403(a)(2007).

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be deemed clear and 
unmistakable. See 38 C.F.R. § 20.1403(c)(2007). Examples of 
situations that are not CUE are: (1) a new medical diagnosis 
that "corrects" an earlier diagnosis considered in a Board 
decision; (2) a failure to fulfill VA's duty to assist the 
veteran with the development of facts relevant to his or her 
claim; or (3) a disagreement as to how the facts were weighed 
or evaluated. See 
38 C.F.R. § 20.1403(d) (2007).  CUE also does not encompass 
the otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation. See 38 C.F.R. § 20.1403(e)(2007).


Prior decisions issued by the Court on the issue of CUE in an 
RO rating decision provide guidance for determining whether 
CUE exists in a Board decision.  The Court has defined CUE as 
an administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts. See 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  The 
Court has also held that a finding that there was such error 
"must be based on the record and the law that existed at the 
time of the prior . . . decision." Russell v. Derwinski, 3 
Vet. App. 310, 313-14 (1992).  Subsequently developed 
evidence may not be considered in determining whether error 
existed in the prior decision. See Porter v. Brown, 5 Vet. 
App. 233, 235-36 (1993).

A mere difference of opinion in the outcome of the 
adjudication or a disagreement as to how facts were weighed 
and evaluated does not provide a basis upon which to find 
that VA committed administrative error during the 
adjudication process. See Luallen v. Brown, 8 Vet. App. 92 
(1995).  The mere misinterpretation of facts also does not 
constitute CUE. See Thompson v. Derwinski, 1 Vet. App. 251, 
253 (1991), receded from on other grounds in McGinnis v. 
Brown, 4 Vet. App. 239 (1993). Moreover, the error must be 
one that would have manifestly changed the outcome at the 
time that it was made. See Kinnaman v. Derwinski, 4 Vet. App. 
20, 26 (1993). "It is a kind of error, of fact or of law, 
that when called to the attention of later reviewers, compels 
the conclusion, to which reasonable minds cannot differ, that 
the results would have been manifestly different but for the 
error." Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).

Prior to deciding whether the February 24, 1956 decision 
involves CUE, the Board must determine whether, as a 
threshold matter, the veteran has plead CUE with the 
specificity required by regulation.

A motion for revision of a decision based on CUE must set 
forth clearly and specifically the alleged clear and 
unmistakable error, or errors, of fact or law in the Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been manifestly different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the requirement of the previous 
sentence.  Motions that fail to comply with the requirements 
of this paragraph shall be dismissed without prejudice to 
refile under this subpart. 66 Fed. Reg. 35,902-35,903 (July 
10, 2001); 67 Fed. Reg. 46,869-46,870 (July 17, 2002) 
(codified as amended at 38 C.F.R. § 20.1404).

In a letter dated in June 2002, the Board acknowledged 
receipt of the veteran's motion for revision of the February 
24, 1956 decision and provided his representative an 
opportunity to submit a relevant response or to review the 
claims file prior to filing a response.  The representative 
responded by letter dated in July 2002.  Therein, he alleged 
a specific error of law in the Board's February 24, 1956 
decision.  Specifically, he argued that the Board did not 
apply the presumption of aggravation to the claim then at 
issue or, in the alternative, the Board did not rebut this 
presumption with clear and convincing evidence.  The 
representative explained that, at that time, there was 
medical evidence of record clearly disclosing that the 
veteran's hearing loss increased in disability during 
service, but no specific finding of record indicating that 
the increase in disability was due to the natural progress of 
the disease.  The representative cited Sondel v. West, 13 
Vet. App. 213 (1999) in support of his motion.

The Board acknowledges the representative's assertions, but 
for the reasons explained below, finds that the correct 
facts, as they were known at that time, were before the Board 
on February 24, 1956, and on that date, the Board correctly 
applied the statutory and regulatory provisions in existence 
at that time such that the outcome of the claim would not 
have been manifestly different but for the error.

When the Board rendered its decision on February 24, 1956, 
the claims file consisted of the veteran's service medical 
records, which included a November 1950 pre-induction 
examination report, hospitalization and consultation reports, 
clinical records, a January 1951 separation examination 
report, and an August 1954 VA examination report.  Neither 
the veteran, nor his representative, argues that the factual 
record available to the Board on February 24, 1956 was either 
incomplete or incorrect.  Accordingly, the veteran's motion 
for revision is not sustainable on the basis that the correct 
facts, as known on February 24, 1956, were not before the 
Board.

VA law and regulations that were in effect at the time of the 
February 24, 1956 decision provided that basic entitlement to 
disability compensation could be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty. 
See 38 U.S.C.A. § 310 (1956); 38 C.F.R. 
§ 3.77 (1956).  Determinations as to service connection were 
to be based on a review of the entire evidence of record in 
the individual case with due consideration extended to the 
defined and consistently applied policy of the VA to 
administer the law under a broad and liberal interpretation 
consistent with the facts shown in each case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arose regarding service connection, such 
doubt was to be resolved in favor of the veteran. 38 C.F.R. § 
3.63(a) (1956).

Every person employed in active service was to be taken to 
have been in sound condition when examined, accepted and 
enrolled for service, except as to defects, infirmities or 
disorders noted at the time of the examination, acceptance 
and enrollment or where clear and unmistakable evidence 
demonstrated that the injury or disease existed prior to 
acceptance and enrollment and was not aggravated by such 
service.  Relative to notation at enlistment, only those 
defects, infirmities and disorders recorded at the time of 
examination were to be considered as noted. History of the 
pre-service existence of defects, infirmities, or disorders 
recorded at the time of examination for acceptance and 
enrollment did not constitute a notation of such conditions 
but were to be considered together with all other material 
evidence in determinations as to the inception of such 
defects, infirmities or disorders. 38 C.F.R. § 3.63(b) 
(1956).

"Clear and unmistakable" was defined as obvious or manifest.  
Accordingly, evidence which made it obvious or manifest that 
the injury or disease under consideration existed prior to 
acceptance and enrollment for service satisfied the 
requirements of the statute.  Claims to which the above-cited 
presumptions applied were to be denied only on the basis of 
evidence which clearly and unmistakably demonstrated that the 
disease did not originate in service, or, if increased by 
service, was not aggravated thereby. 38 C.F.R. § 3.63(d) 
(1956).

Injury or disease, apart from misconduct disease, noted prior 
to service or shown by clear and unmistakable evidence, 
including medical facts and principles, to have had inception 
prior to enlistment were to be conceded to have been 
aggravated where such disability underwent an increase in 
severity during service unless such increase in severity was 
shown by clear and unmistakable evidence, including medical 
facts and principles, to have been due to the natural 
progress of the disease.   Aggravation of a disability noted 
prior to service or shown by clear and unmistakable evidence, 
including medical facts and principles, to have had inception 
prior to enlistment were not to be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of such disability prior to, during and 
subsequent to service.  In determinations involving the 
question of aggravation by service, due regard was to be 
given the places, types, and circumstances of the veteran's 
service. 38 C.F.R. § 3.63(i) (1956).

In its February 24, 1956 decision, the Board did not cite the 
presumptions of soundness and aggravation.  However, it 
addressed, albeit succinctly and indirectly, these 
presumptions by making findings relevant thereto.  
Specifically, with regard to the presumption of soundness, 
the Board implicitly found that the presumption applied to 
the veteran's enlistment as it proceeded to analyze the 
veteran's claim in terms of whether (1) the evidence showed 
clearly and unmistakably that the veteran's defective hearing 
preexisted service and (2) whether the evidence indicated 
that this pre-existing condition had been aggravated by 
service.  

In terms of the presumption of soundness, the Board addressed 
the first prong of the presumption by finding that while the 
veteran's hearing loss was not "noted" on enlistment, it 
clearly and unmistakably preexisted service as evidenced by 
(1) the veteran's hospitalization for hearing problems one-
month-and-four-days after entering service without evidence 
of an in-service injury occurring during that time frame, (2) 
notations of medical personnel recorded during the veteran's 
hospitalization which indicated that the veteran had been 
hard of hearing all of his life and had running ears as a 
child, and (3) subsequent statements made by the veteran 
indicating that he had a pre-existing hearing disorder that 
he believed had been aggravated during service. See August 
2006 memorandum decision of the Court, p. 10 (Court found 
that the Board did not err by finding the veteran's hearing 
loss preexisted service).  

With regard to the second prong of the presumption of 
soundness, the Board outlined evidence indicating that the 
veteran's hearing loss had (1) worsened during his brief 
period of service pursuant to a review of his service medical 
records, (2) without evidence of an incident or injury in 
service that could be associated with the increased loss.  In 
considering the lack of evidence involving an ear injury or 
disease in service, the Board clearly was seeking an 
explanation as to what could have caused the veteran's 
increased hearing loss during his short period of time in 
service in comparison to requiring evidence of such an event 
for service connection to be granted (as would be necessary 
in a case in which the presumption of soundness had not been 
rebutted).  In light of the significant pre-existing nature 
of the veteran's defective hearing, the veteran was 
hospitalized and evaluated for hearing problems after one 
month of service training.  These evaluations revealed that 
the veteran's eardrums were normal; and the veteran was 
diagnosed with severe, bilateral deafness resulting from an 
undetermined cause.  Thus, the Board found that after 
considering the absence of evidence of an in-service ear 
injury that could be related to or could explain the 
veteran's worsening hearing in conjunction with evidence 
indicating that the veteran's eardrums were normal upon 
examination and he entered service with hearing problems that 
he had experienced his entire life, the worsening of the 
veteran's hearing during service clearly and unmistakably had 
to be the result of the natural progression of the hearing 
disorder.   

The Board does not find that, in concluding the foregoing, it 
committed CUE.  The veteran was capable of reporting his 
history and describing his symptoms to medical personnel at 
the hospital in 1951; and those personnel were capable of 
utilizing the reported history and description of symptoms to 
arrive at a conclusion that the veteran's hearing loss 
existed prior to service and that the cause of the hearing 
loss could not be determined.  The Board simply weighed this 
evidence with the absence of evidence of an in-service ear 
injury or disease and drew its own conclusion that while the 
veteran's hearing loss worsened during service, this 
worsening clearly and unmistakably was due to the natural 
progress of the disorder rather than aggravation of the 
disorder in service.  Thus, the Board found that the 
presumption of soundness was rebutted in this case.  The 
finding of a lack of aggravation under the second prong of 
the presumption of soundness necessarily leads to a 
conclusion that the veteran's preexisting hearing loss was 
therefore then not aggravated in active service under 
38 U.S.C.A. § 310 (currently 38 U.S.C.A. § 1110).  

The Board acknowledges that its findings as they related to 
the presumptions of soundness and aggravation were not 
comprehensively articulated in the February 24, 1956 
decision.  However, the brief synopsis of facts set forth 
above clearly reflect that the Board considered and weighed 
the evidence before concluding that the veteran's hearing 
loss preexisted service and was not aggravated therein.  
Although, in its February 24, 1956, the Board did not 
enunciate the actual standards of proof required for a 
finding that the veteran was not in sound condition upon 
induction and a finding that his pre-existing condition was 
not aggravated by active service, the Board's failure to do 
so does not constitute CUE requiring revision of the February 
24, 1956 decision.  Given that the Board's conclusions were 
plausible based on the facts of record at the time, it is 
clear that the outcome of the claim would not have been 
manifestly different but for the error.

Based on the Board's findings, explained above, the Board 
concludes that its February 24, 1956 decision, in which it 
denied service connection for defective hearing, does not 
involve CUE.  The veteran's claim for a revision of that 
decision must therefore be denied.




ORDER

Clear and unmistakable error (CUE) not having been shown, the 
veteran's motion for revision of the Board's February 24, 
1956 decision is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


